Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                              FILED
                                                           Aug 02 2012, 9:34 am

APPELLANT PRO SE:                                                  CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court
JOSEPH A. TAYLOR
Pendleton, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JOSEPH A. TAYLOR,                                 )
                                                  )
       Appellant-Petitioner,                      )
                                                  )
               vs.                                )      No. 22A04-1204-MI-197
                                                  )
ALAN P. FINNAN,                                   )
                                                  )
       Appellee-Respondent.                       )


                      APPEAL FROM THE FLOYD SUPERIOR COURT
                        The Honorable Roger L. Duvall, Special Judge
                             Cause No. 22D01-1110-MI-1645



                                        August 2, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                   STATEMENT OF THE CASE

       Joseph A. Taylor appeals from the post-conviction court’s summary denial of his

successive petition for post-conviction relief.1 Taylor raises two issues for our review,

which we consolidate and restate as whether the post-conviction court erred when it

summarily denied his petition. We affirm.

                            FACTS AND PROCEDURAL HISTORY

       On April 15, 2011, Taylor, an inmate at the Pendleton Correctional Facility, filed a

motion in the Madison Circuit Court that he styled as a petition for writ of habeas corpus.

The trial court concluded that Taylor’s petition was really a petition for post-conviction

relief, which should have been filed in Floyd County.         Accordingly, the trial court

dismissed Taylor’s petition, and Taylor appealed to this court.

       On October 7, 2011, we issued an opinion in Taylor’s appeal in which we agreed

with the Madison Circuit Court’s conclusion that Taylor’s petition should have been

styled as a petition for post-conviction relief. Taylor v. Finnan, 955 N.E.2d 785, 789

(Ind. Ct. App. 2011), trans. denied (“Taylor I”). However, we disagreed with the trial

court’s decision to dismiss the petition outright. Rather, we held, the court should have

transferred Taylor’s case to Floyd County for consideration as a petition for post-

conviction relief. Id. Thus, we remanded Taylor’s appeal with instructions for the trial

court to transfer his petition.

       On October 26, 2011, the Madison Circuit Court transferred Taylor’s petition to

the Floyd Superior Court pursuant to our instructions.        The Floyd Superior Court

subsequently reviewed Taylor’s petition and concluded as follows: “The matter having

       1
           The State has not filed an appellee’s brief.
                                                          2
been transferred the Court now dismisses the Petition as one more in a long string of

repetitive actions for post conviction relief. This action does not comply with what is

required for a second or subsequent action for post conviction relief.” Appellant’s App.

at 4. The court then summarily denied Taylor’s petition. This appeal ensued.

                             DISCUSSION AND DECISION

       Taylor appeals the post-conviction court’s summary denial of his successive

petition for post-conviction relief. As we have explained:

       [The petitioner] bore the burden of establishing the grounds for post-
       conviction relief by a preponderance of the evidence. See Ind. Post-
       Conviction Rule 1(5); Timberlake v. State, 753 N.E.2d 591, 597 (Ind.
       2001). Post-conviction procedures do not afford a petitioner with a super-
       appeal, and not all issues are available. Timberlake, 753 N.E.2d at 597.
       Rather, subsequent collateral challenges to convictions must be based on
       grounds enumerated in the post-conviction rules. Id. If an issue was
       known and available, but not raised on direct appeal, it is waived. Id. If it
       was raised on appeal, but decided adversely, it is res judicata. Id.

              In reviewing the judgment of a post-conviction court, appellate
       courts consider only the evidence and reasonable inferences supporting the
       post-conviction court’s judgment. Hall v. State, 849 N.E.2d 466, 468 (Ind.
       2006). The post-conviction court is the sole judge of the evidence and the
       credibility of the witnesses. Id. at 468-69. Because he is now appealing
       from a negative judgment, to the extent his appeal turns on factual issues
       [the petitioner] must convince this court that the evidence as a whole leads
       unerringly and unmistakably to a decision opposite that reached by the
       post-conviction court. See Timberlake, 753 N.E.2d at 597. We will disturb
       the decision only if the evidence is without conflict and leads only to a
       conclusion contrary to the result of the post-conviction court. Id.

Lindsey v. State, 888 N.E.2d 319, 322 (Ind. Ct. App. 2008), trans. denied.

       On appeal, Taylor first asserts that the post-conviction court erroneously treated

his petition for writ of habeas corpus as a petition for post-conviction relief. But the post-

conviction court followed our opinion in Taylor I. For the reasons stated in Taylor I, the


                                              3
post-conviction court here properly treated Taylor’s petition as one for post-conviction

relief.

          Taylor also asserts that the post-conviction court erred when it summarily denied

his petition. The post-conviction court expressly concluded that Taylor’s petition for

post-conviction relief was a successive petition. As we have explained:

          When a successive petition for post-conviction relief does not specifically
          allege material factual or other issues not adjudicated at the hearing on the
          prior petition and does not specifically allege reasons for the unavailability
          of the issues earlier, or where the pleadings conclusively show that a
          petitioner is not entitled to relief, a court has discretion to summarily
          dismiss or deny the successive petition.

                  Any ground for error which occurred during the proceedings on the
          first petition should have been raised in an appeal of that proceeding.

Meredith v. State, 638 N.E.2d 814, 815 (Ind. Ct. App. 1994) (citations omitted).

          Taylor acknowledges that he is appealing the post-conviction court’s denial of his

third petition for post-conviction relief. But he does not provide this court with either of

his prior petitions so that we may determine the extent to which he did or did not raise his

currently stated issues in either of his prior petitions.          See Ind. Appellate Rule

46(A)(8)(a). Again, it is Taylor’s burden to demonstrate that his current petition does not

allege material factual or other issues previously adjudicated. See Meredith, 638 N.E.2d

at 815; Lindsey, 888 N.E.2d at 322.           Taylor has not met his burden on appeal to

demonstrate that the post-conviction court erred when it summarily denied his petition.

As such, we affirm its judgment.

          Affirmed.

KIRSCH, J., and MAY, J., concur.


                                                4